Case 5:18-cv-00073-DCB-MTP D

Zn The UNITED ST

bcument 14 Filed 03/12/20 Page 1 of 13

UTES DISTRICT COURT

    

 

SOuTRERN Dis 7 se i Pot Wi ssi 55/0
WESTE RN We YESON SOUTHERN DISTRICT OF MISSISSIPI
Thank, 70 [he gud ge, MAR 12 2020
— Fiero yy |name +s Roberd- L. Viartin |
WJ 7 am trying 40 get lack in the 4 Uh 9¢ Cburd-OF
‘EW FoomM., WR Wave a Case Pela rg ' geckSon Ws.

Ago'nst TBM, area
SMars Sie anof felL 4.
This SUL G0 mend Wa

because ZL BAA URS Not Sev ee because the US

 

Sarvte Lost fae Mal
Mai the Firsé dime we

Of Service. The. mall Was

grok. the

ow or the
he ' + With the.

a8 QPP lxation
ny ol if they LoR- Mf

(LS £ Speak fo YOu or
S 1-000 73 - VLE
PRo SE PLALVIZFE V
HEAD OUMRTE RO-ET, Al

to

SAY

  

f:

rE RAPA Me
LoHta® Suid:

 

oe

he Gudow Can rn
0 f “| | Paper CIVIL RCs '0n Mo,

>

be,

Juctoement ina Computer

AKiig Avice, Are & phone,

S stoP bY Robert te Mars
POS t2(
tO LBM Ad not rR Ve. the
and tO LBM Fhe fro pL
deh. i207 This Aime ane
gr Greer Card, Ond £ Se
S foSta! Serica JAC Lin the,
arf? Dial lot oO, a 7

forward With +his Case.

-MEFP Rober} L. Marder
, ZBM CoRpoRATE
- DEFEN DAWTS

FIN@ Auey to Open mY
HEN e with she Pater OMe

P51 SS ‘PF
or, BEFORE ME
4
8 ed

   

 

FF sino at
Vae f OL t

~~" Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 2 of 13

Help

UNITEE STATES,
POT OACTERVILE «

Product Tracking & Reporting
USFS Corporate

: ' Rates!
Home Search Reports anual Entr TREE
iad ManuatEnty  commements PR /EOW Recounts

daniary 18, HG

USPS Tracking Intranet
Delivery Signature and Address

Tracking Number: EE36 3932 746U $

This Item was delivered on 01/16/2020 at 10: 38:00

 

nt Rattishenaiaty

 

 

 

 

 

 

 

 

 

At, Product Tracking & Reporting, All Rights Reserved
no . Version: 20.2.1.0.0 ;

Lobe’ SD ae

https://pts-2.usps, gov/pts2-web/cIntranetTrackingNumResponse/deliverySignatureAndAd... 1/18/2020
|
Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 3 of 13

(fey

Ore

f{2Llo TO The. Copy hi'g|

Cop HARP Ofe ECE

(f/

nt on the UNETED STATE?
Tames Madhson MaMor'al

Suildeng Jor LnolePendince Avanue SE Was hingfor,

DC 20559-6000 M¥ 1

and Lam wrti'ry to +

7\y for aMondramatic }*

Copyright Offs Ce Regist RA

Keirs 4%
the form #0 be Coph light 03-
ree, Ak ONR FIT, |
Comp utes

Mo

have a Yo
to the 2olo THR
falking out the Com purer
Behind Watson — LBA -Unte
Work — LBM~-United SZafes
IRM News Voom «2012 ~-12-)
Rvett Jan ein Mew york, 4
setenla dd hel P build talk,
Smet anol #e6L and talkin 9 5
from the Same Name that wWy
Com pany, Lan not booker

way Vou build useston LBM

Wi remem fhe Way fou g

Lam only fry.ny do get Som
PAT that © Send 4a TBM YD
find my Part For way book

03 -I1-20j9.00553 PM ¢

wihat ATR You Goneng Fe

ame iS ‘Robert peg M arhn
eR ght Of mine 10 fhe Form
erary Work UNITED STATES
pion Murtber__ Tx Tf
his is fha day phat Tams ancl ig
LQOY—-2020 Co mpater did nor

in the 1900 t0 006 ANd fhrouss,
Sart Start Moving thea |
nama WasStOn From the Sefer,
d Stafes Pudbrry Watson to

anol fhe Author Robert LeMaa

9 Arg Pibl'S hed 0 Tart. lo-2o ly
abert 4e2 Masta Was the

ny Waston Computer Smart
mard Phone, This i's Coming

rota the book, The Face Loak'a z 8

gs +o Chan ¢-< Your Name FO the
and the United FSfafes ZH

bt] UAV fed also af ‘NN eVat/lons
72 are my par-Cent are my

puto thetalkiny Phone. ,
phat art tall Safeand Roy altes
oT Anda Patett Muripee

 

» Sa abous this CaS$e
Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 4 of 13

PAI IT FE

D Crvik ACTion NO

“oe “BY p => ;
as Ep ont eRAré VEAP OURR

; “SAT 30 73-D¢R-Ag

TERS ef af (P

+ Sey Hello QAGah FO Saxr this Ne OAdfor V2”
Wl take thi's fase for pre Robe ’t Lee harden Qe

Only Lookin te far Prays Shak this Court fh 4h@interesx~—

Of 7ASTs CQ Gnd f Alrhesis
F.tnow T to the bese
Your help. Lem compu

Will Grant this rapues7
fhirag en Fre crorla wlth
far smardé Shed aol Feel

~Coogle Search, to give IVP R. fhe ANSuasr OK 900

ONth2 Roose Search my book are rn the hanol Gre
Company aentine, hat IR GYR Vou Qa Feu/ )AW7L OF

the Company On Ling thad
Seller of bok Barnas &
Google Books IpaytMm Ma
WHS ith, UK hdHps: 77 Gk
BOS 2 Search.com fhe fac
A Mazon » JP > Fate bookin '§ Cor

Oe Thar a Part to Make.

Or LOOKING For OA Chee,
port QP tre Phone 4al&.
Qu OF Shs boos roréldties
Moving . ZALe Clan an Lat
Qls0 Known @S$ S/m7y/¢ ANeOU

thay Most Saanthl’C Z o%'s 6,
fF ne A.

hava the ook as the bast.

{t Hee Boo ks Prodvefs ZS bn

| 90° 9le. (ome book 5 LHPS: fy
2 Chook ) Dy mocks> au
mpeny Thank To Ai Thoj
(his True come Hear

23 Part of fae Sin
feck fhe Com puter

Fan fron has more 4dhan

We ble, AINazo7, Com F lakacr

(2

q Seon. Bok LD C-23 3S yo 53

SAS SH i

oe oo One
ST veaANoen «s the hy fot hes, Movi

‘Ss

 

eres I Your Smarr falkKing
Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page5of13

phe court O°
Ls L

Le ray Jon this) ree? ber

: da lL. AK
‘ wot Martin Smell

Ro be i
+ CF
pelle Qui

NO First Nome tnlyen
Useful ard Ch ger 52 rho
on 3.2 parable, peg S+
(‘7 US.Cc fol, dafin
Work” gad 62 ful ar
August ly 2009 Cert

Yad States of Annee
Ui es 4 do net pave
Ke O'S frat on al WORT

Pegg trav on:

‘f.00S OF

ko mn abot
vhat nmuniber FT hey Wa

tele . 4
fF; care
Ca. fre
Vr
fprel 27-26

ia? /

a Nurnber, ed hd at we ce
Ss requeriag Koos F Quesd-
2013iIDSRMIMU
of Fell ora atrorra Vv Docker
- Rpberd Mart. or pape qy
ry r'ghtub Jz; re g(sdration boss
por ship Clarida app licat 277
fi Ct arial, YraPhre ard seulpewes
2S ‘SAP ar a7 Mit rvOk VA /- a -
cote Rags ta tay of parent
ey" Leen o '
ur Oh “hewe C ort ‘Care o .
9/7 5- » SY C-(pechy® ‘Cat *

Vo

4q

4

 
‘ Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 6 of 13

 

a Coyright Office fses ave subject to change. Form TX
sr current fees, check the Copyright Office , Fowa Noesirametic Literary Work
oh shite at wunw.copyright.goy, write the Copy- SON NUMBER

~ht Office, or call (202) 707-3000.

vacy Act Notice: Sections 409-410 of title 17 of the United States
de authorize the Copyright Officeto collect the personally identitying
ormation requested on this form In order to process the applica- ™X TXU

n for copyright registration. By providing this information you are
reelng to routine uses of the Information that include publication EFFECTIVE DATE OF REGISTRATION

give legal notice of your copyright clalm as required by 17 U.S.C.
35, It will appear In the Office’s ontine catatog. If you do not provide
: information requested, registration may be refused or delayed, .
d you may not be entitfed to certain relief, remedies, and benefits

dor the copyright law. a Dey =

) NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEE PARATE CONTINUATION SHEET. ET. ent

Ca eee eee eee eee ee eee ee Ty ea Marnier eae oonee ek eben eps

Q TITLE OF THISWORKY << Ajle £L AND FELL
i the Mumber ;'g 2013IDSRMAAMU

PREVIOUS OR ALTERNATIVE TITLES ¥

 
   

Comp der S S Met LL oe
PUBLICATION AS A oer cpoes afihis "nie of publi 7 acontribution to a periodical, serial, or collection, give information about the
collective work in w! ¢ contribution appea: e of Collective Work ¥

Kirg Phone UW aASHIrr

TAtetl Where ptr potation 4 § FB An’
Issue Date ¥ 52: IG oh Pages ¥

If published in a periodical or serial give: Volume ¥ Numbe

 

 

    
     

COSTA TEER I a SP ey eee ea hea she oaacemcid

 

DATES OF BIRTH AND DEATH

 

 

 

NAME OF AUTHOR ¥ 4; 1
‘Lobe fr ob Lee Ma Year Born ¥ Year Died ¥
a OS 20-1259
Was this contribution to the work a AUTHOR’S NATIONA OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO
“work made for hise”? Name of Country J THE WORK tl the answer to either
es o Citizen of Us Anonymous? es jo othe
@nc OF 4 domiciled in Pseudonymous? Olyes Getter _ instructions.

 

 

 

      
    

lOTE NATURE OF AUTHORS Briely descr be an 6 ated a aS er oy. Vin ry COPYING
& S

Jer the flaw,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

‘author’ of NAME OF AUTHOR v R
ee Ey ‘Rob are he Mi ary) Year Born ¥ 1sy Year Died ¥
terally the Rass OS 20:
rete mt Was this contribution tothe worka © AUTHOR’S NATIONA OR DOMICILE WAS THIS — CONTRIBUTION TO
frei “work made for hire”? Name of Country Le THE WORK it the enswer to either
18). For any Cl ves ° Citizen of { Anonymous? O Yes INo af these Ta
‘thet was Qaw B 1 Domicited in Pseudonymous? Yes Oo —_instructions.
tdofor hire" NATURE OF AUTHORSHIP Briefly describe nature of material cryated by this author in which copyright is daimed. W72/S 3° mmorethayt
space 5 fold of v1 n
vided, give
| NAME OF AUTHOR ¥ t DATES OF BIRTH AND DEATH
other Roped h22 ALAA Year Born ¥ Year Died ¥
son for c
om the work .
5 prepared) Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO '
Autharot “work made for hire”? Name of County d At THE WORK ff the answer to either
Oa and Ch yes or Citizen of ly BL Anonymous? Oves No an at tale is
sce tor dates Dio Domiciled in Pseudonymous? Oyes ETNo _ instructions.
wth an
ath blank. NATURE OF AUTHORSHIE Briefly describe natyre of material created by this author in which co pytight ig claimed. V CQ FY 1'v'Qét Y Nile
xy ix ST ea eh Nesper hast ae Aemthednal ee ace bert s Ee ceaiio vel SA (QT et SF. fe 295 ir Plier A A See ae USE M4009 bi cia ee eT a aT Let hede Sb Ut neha her eve oreo
“e YEAR IN WHICH CREATION OF THIS DATE AND NATION OF FIRST PUBLICATION OF THY PARTICULAR WO
nl a) WORK WAS COMPLETED This information Compote this information Mort _ Zia 5 Year
- xO? 4 Year mug eee c has iia wort Nation
S a ee a oP peared ane eal FR ee a creator nt ee eee eh freee ad lorie abcde ee eens arenes SNS at a fect peace theta steko vbg hima brio Te aa sre ta TO See Se A eve Leaded ke Meir ierenla tc? NE karen
COPYRIGHT CLAIMANT(S) Name and address must be given eve if the cdaimant is the same as APPLICATION RECEIVED
the author given in space 2. Yj PL
wits Robert b M ater lo i>, ONE DEPOSIT RECEIVED
f 3298 reLlarm Po id
struct 8 t
319 comprating ath erty, AAt ssc sss pp, (37645 ES TWO DEPOSITS RECEIVED
, TRANSFER If the claimant(s) named here in space 4 is (are) differen bm the author(s) named in Se
space 2, give a brief statement of how the claimants) obtained ownership of the copyright. 3 i FUNDS RECEIVED
a

    
 

ye Off ve.
Fell

   
 
 

The Rrsgore. fa Wr Ure qhe (0 err

   

D0! NOT WRITE HERE
Page 1 of pages

 
 

. Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20

SiaeiaeMie

 

 

 

 

 

   

EXAMINED BY a FORM TX
CHECKED BY ‘
FOR
CI CORRESPONDENCE COPYRIGHT
Yes OFFICE
USE
| ONLY
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
Ea Les eRe See
PREVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office? PEE
Yes CINo If your answer is “Yes,” why is another registration being sought? (check appropriate box.) ¥ Este,
a, C2 This is the first published edition of a work previously registered in unpublished form. wp
b. CD This is the first application submitted by this author as copyright claimant. | My ear of < o mfr La Qh, “0 “U we
c. CO) This is a changed version of the work, as shown by space 6 on this application. NOOO Co
“
If your answer is “Yes,” give: Previous Registration Number > i/ /) v » & ; Year of Registration > A udu 5 ¢ IY 1 2004
iste SE ares SELES]

 

       
 
  

GES ea: sore
DERIVATIVE WORK OR COMPILATION |
Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. & mL a aS i M Was Na er\ =

oy

t + é | f , Ct i
Pubni cation AS Contriibudiin - aston s burl Frort Py POPE Z Claim es
Some Of WasyfI7 Q Precent © -p- Z# Go fO_ AK Publier 127-202 See instusons
Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. V od this space, . mo
You that Om Phome Carl Aalk Like AIVAN Ove AWonan + Fblad Woy aypaiter
Langucga ard Smet. Urol sore 7 USu
ot

Tt Know re ng [Ph pL AL 1G |
dompukar What yO AO.Re disHation ffurbey yf) 2. [f5-25%
ol

ee Tee a ie "
DEPOSIT ACCOUNT If the registration fee is to be charged to a deposit account established in the Copyright Office,
Name ¥ Account Number ¥

       

e
give name and number of account.

 

CORRESPONDENCE Give name and address to which correspondence about this application should be sent. Name/Address/Apt/ City/State/Zip ¥ b
iy
Vuebl

“Robe rdé Lex Martin
3995 Meclaim Road

Pentel tu bert) Whissrss-y (Pl 32695

Area code and daytime telephone number D> bo0l-YO TO b LL Y
cnet WER tT 0 0. @ 2» CO

veces meant ora a we sane
CERTIFICATION" |, the undersigned, hereby certify that I am the haathor
C} other copyright claimant

Check only one > | . .
C} owner of exclusive right(s)

of the work identified in this application and that the statements made QO ahienoeized agent of

by me in this application are correct to the best of my knowledge. | Name of author or other copyright claimant, or owner of exclusive right(s)

     

 
  

    

      

fs:

 

Typed or printed name and date W If this application gives a date of publication in space 3, do not sign and submit it before that date.

“25 herd hee Martin | pep £3. O9-2020

 

 

 

   

Handwritten signature V |
cj>
mi .TNorib—

 

maa

 

 

 

 

 

 

 

 

Name ¥

Certificate R M ra - Complete all necessary spaces

vd 2 4 + Sign your application in space 8
will be aber £ hee ar fe a Say Wedaen ene
mailed in Number/Streetv/Apt ¥ tae. Wise eis Cele
window a t Roa nl 4, Application form
sre | spams 1 2S MeC laren staat

oO tate/Zip .
address: Ay ‘ / A Orme
‘ “Ao! * Sy Olle
buty Mec $sipa' 3964S So ee wisi SE
te | Washington, DC 20559

ET FARRER TE
section 409, or in any written statement filed in connection

i Dre Seren

[ical eae PERCE aM Pet aot cane TEAL atime ere ane a ccameennrenmapaa
"17 U.S.C, §506(e): Any person who knowingly makes a false representation of a material fact in the application for copyrig
with the application, shall be fined not more than $2,500.

   

US Government Publishing Olfice/2018-109-756/80,023

 

Form TX—Full Reviewed: 07/2012 Printed on recycled paper
Case 5:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 8 of 13

 

Copyright Office fees are subject io change. Form TX
For current fees, check the Copyright Office Hirst NondramatléUisreny Wark

« * 4 UNITED STATES COPYRIGHT OFFICE
website at www.copyright.gov, write the Copy- Soa

right Office, or call (202) 707-3000.

Privacy Act Notice: Sections 408-410 of title 17 of the United States

Code authorize the Copyright Office to collect the personally identifying

information requested on this form in order to process the applica-

tion for copyright registration. By providing this information you are Ix TXU
agreeing to routine uses of the information that include publication EFFECTIVE DATE OF REGISTRATION
to give legal notice of your copyright claim as required by 17 U.S.C.

§705. It will appear in the Office's online catalog. If you do not provide

the information requested, registration may be refused or delayed,

and you may not be entitled to certain relief, remedies, and benefits | Month Day

under the copyright law.
bo NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

LCE

Year

 
 
   

TITLE OF THIS WORK ¥

The Fate hooking COM Party

 

_

PREVIOUS OR ALTERNATIVE TITLES V 77 _! , pe
The Be Catan be dole, utlk tote lhe wu

PUBLICATION AS A CONTRIBUTION If this work was published as a contribution to a periodical, serial, or collection, give information about the
collective work in which the contribution appeared. Title of Collective Work ¥ i om puke rm serdar -f- Sitehe erg

4telland fa [King Phone That EBM ins 20191}? Wrastor___
evo Number ¥ 9 Issue Datew oll? / 7 On Pages hd {7 z

| y b If published in a periodical or serial give Voltum:
00K > 1 vf

     

NAME OF AUTHOR ¥. DATES OF BIRTH AND DEATH

a CK obert he Martin rear bo NS LO 1958

Was this contribution to the work a AUTHOR’S NATIONALITY OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO
THE WORK If the answer to either

“work made for hire”? Name of Country | ‘ } 1
ee ei Citizen of _Un ie d States F 4 Anonymous? sa tes BS = these Sees is
es," see detail
No Domiciled in + SS ___. Pseudonymous? CO Yes No _ instructions.
ARMATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright is claimed, V (* 63™1 tar Smarr a
y y PY ‘
i vy “ +

NOTE sect and fell and talking Phone Robert Lihat (rv
| DATES OF BIRTH AND DEATH

 

 

 

the "author" of NAME OF AUTHOR ¥

a“work made § Year Born ¥ Year Died ¥

for hire" is ; ; 4 ‘ a <

generally the Robert je Q /d ald 5 \ > “)O-~ | g S v

eee aa Was this contribution to the work a AUTHOR’S NATIONALITY OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO

(see ee. “work made for" ‘re”? Name of Country ‘ ; a . THE WORK If the answer to either

i Cc Citizen of 4 S dat g ‘ Anonymous? Lo Les No of these questions is

tions). For any 4 { cma oes ne eae ——— y Pino “Yes,” see detailed
Domiciled in _________. . Pseudonymous? (1 Yes No __ instructions.

 

part of this . N

work that was WX o

made tor hirer’ NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright is claimed. v ¢ OFFA Pudé ee 5 rea fo

check "Yes" in L : : i i : \ ‘
Cmell And frre and jo\ Kins, Phone Rpbert hk. nloy iin Created £4! ; .

q

the space
pace
Se oelurer DATES OF BIRTH AND DEATH

 

 

 

 

 
  

    

      
 

     

           
 

 
      
 
   

 

 

   
   

 

 

 

 

 
       
  

the employer NAME OF AUTHOR ¥ | DATES OF ND DEATH
(or other / le ear Born ‘ear Die
Ce cit Robert de Varin en 1gse
was Orne Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR’S CONTRIBUTION TO
as “Author"o “work made feeb“? ame intry { : THE WORK if the answer to either
tae mG ane 7 OR Citizen of United. States Anonymous? MT yes = a haces he is
fi al
ae dates en Gro | Domiciled in Pseudonymous? Ch Yes No __ instructions,
o nn an wo ‘
death blank. “ | NATURE OFA ORSHIP Briefly describe nature of material created by this author in which copyright is claimed. W pas for (am Lure
(i p i ‘. ai] ‘4 a *
MN YUP UES IGT OVE U ANA TSM POs 1 OG ier Lu ty Cony Parl) Yi enrmenrt
YEAR IN WHICH CREATION OF THIS DATE AND NATION OF FIRST PUBLICATION OF THT RTICULAR WORK ,
a WORK WAS COMPLETED This Intorrnation Complete thia information Month _ fp: Bug “Day _| _ Year 28 ga
t is worl oe
90. D Wasdonea inctcaes,. has been published. : ~___ Nation
ny RE: Soe Tee aris Lee eT
COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant is the same as APPLICATION RECEIVED
the author given inspace2.¥ 42) , yt;
Kob-ert es Ma Pn &>, ONE DEPOSIT RECEIVED os
gg5 me(lar”n Roo wo
See instructions ; ’ , Ww
Set Se ety, mnssss ipa! 2964.5 [eH wwooerosnsnecenn
tt ce. 7?
sa TRANSFER If the claimant(s) named here in space 4 is (are) different from the author(s) named in 5 2
space 2, give a brief statement of how the claimant(s) obtained ownership of the copyright. ¥ 3 FUNDSRECEIVED  —~ Set
cert rbicase Of RageSyr pion 1) g
S VA \-7/5-2/2_
aa 0 T = Tr cE MS TTR a

  

MORE ON BACK F

DO NOT WRITE HERE

 

+ Complete all applicable spaces (numbers 5-9) on the reverse side of this page.
o . ‘ \, :
+ See detailed instructions. Sign the form at line 8. p rot pages
  

 

 

 

Case 5:18-cv-00073-DCB-MTP Documeitkavine age 9 of 13 rormix.
CHECKED BY
FOR
C CORRESPONDENCE COPYRIGHT
Yes OFFICE
| USE
ONLY

 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPAC

   
 

A SEPARATE CONTINUATION SHEET.

 

"REVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office?

AYes CUNo If your answer is “Yes,” why is another registration being sought? (Check appropriate box.) ¥

 

_ Cl This is the first published edition of a work previously registered in unpublished form. / B- Q oO [ 6
. C) This is the first application submitted by this author as copyright claimant. O 9 g t 2 -
C1 This is a changed version of the work, as shown by space 6 on this application. { \

‘your answer is “Yes,” give: Previous Registration Number >
y

  

ZS 2) 2 eetneinntin” Huse 1 aoe

)ERIVATIVE WORK OR COMPILATION 7 | a Th ZB a Com Pater _% a

reexisting Material Identify any preexisting work or works that this work is based on or incorporates. ¥

Smetl and pele anol FulKing phone avedevita Call WASTOM MCOMEL
FLL, Trans for mae Buse SS See instructions

before completing
this space.

  
 

 

 

laterial Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. ¥

“le Of- This Luork Computer Smart Smell anel fele Qrrod Jal kin ¢
we natje 7 tleg watson fe t om

Challenge. LBM'S watson Super dort Pahr De stro}s H UM aS un. 2gPQ re,

YEPOSIT ACCOUNT If the registration fee is to be charged to a deposit account established in the Copyright Office, give name and number of account.
Account Number ¥

|
‘ORRESPONDENCE Give name and address to which correspondence about this application should be sent. Name/Address/ Apt/City /State/Zip V
“Kole Lee Marder
3995 mctlaim Road

rea code and daytime telephone number > bol -SO 7-06 ve a” smanoury b TK i550 55 Fr 3.96 YS

ERTIFICATION® |, the undersigned, hereby certify that 1am the (Brauthor |
( s.ser copyright claimant

 

     
 

        

lame ¥

 

 

 
  
 

 

Check only one > |
C} owner of exclusive right(s)
‘the work identified in this application and that the statements made Q)authorized agent of
me in this application are correct to the best of my knowledge. Name of author or other copyright claimant, or owner of exclusive right(s) A

 

yped or printed name and date VW If this application gives a date of publication in space 3, do not sign and submit it before that date.

P obas4 lec NAargticn Date > — = —~2020.

 

 

    
   

 

Handwritten signature ¥ ;
uhh vee I Noxt:
oder oo ont
ertificate ho 4 i. / /| f ( | Complete all necessary spaces
: + Sign your application in space 8
ill be Oe Kr QS. ar | SL Paes
ailed in Number/Street/Apt ¥ DE =e a Cel a Ne l=e
indow 1 / : Cid, of 1. Application form _
eke 3995 Mellain’ Koad serene ma
this City/State/Zip ¥ 3. Deposit material
idress: A ' Mec! . Ee eT
- C4 A. i ice-
Di belt YM SS SEEPE BOGS S| Gopmigit Ofieo-TX

Washington, DC 20559
= Tne suoescansntaist stemua — - anne ease __— — asc . —_ ™ LT on a nam
the application, shall be fined not more than $2,500. . |

  
 

Name ¥

 

 

 

 

 

        

, Or in any wr

 

nTX—Full Reviewed: 07/2012 Printed on recycled paper US Government Publishing Otfice’2018-403-756/80,023
Case 9:18-cv-00073-DCB-MTP Document 14 Filed 03/12/20 Page 10 of 13
Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has

been made a part of the Copyright Office records. Registration Number

VA 2-145-254

he fh Effective Date of Registration:
O77 ‘ Se Gow April 27, 2018

Acting United States Register of Copyrights and Director

 

Tie,

Title of Work: | My pair phone talk I know you u know me trying to keep each othe safe and
living and reliving thinking - PUBLICATION AS A CONTRIBUTION -
Waston is build from py paper. I was claim some of waston a precent of it go to
me u nother one got to be build thing that come in a pair

Completion/Publication

 

Year of Completion: 2006
Date of Ist Publication: January 07, 2012
Nation of 1** Publication: | United States

 

 

Author
° Author: . Robert L. Martin
Author Created: text
Citizen of: | United States
Year Born: 1958
Copyright Claimant |
Copyright Claimant: | Robert Lee Martin | _ ane
a ~ 3995 McClain Road, Liberty, Miss, 39645
Certification

 

Name: Robert L. Martin
Date: April 12, 2018 |

 

|
|
Correspondence: Yes |

Page 1 of 1
Case 5:18-cv-00073-DCB-MTP Document 14

Copyright Office fees are subject to change.
For current fees, check the Copyright Office
website at www.copyright gov, write the Copy-
right Office, or call (202) 707-3000.

Privacy Act Notice: Sections 408-410 of title 17 of the United States |
Code authorize the Copyright Officeto collect the personally identifying
information requested on this form in order to process the applica-
tion for copyright registration. By providing this information you are |
agreeing to routine uses of the information that include publication
to give legal notice of your copyright claim as required by 17 U.S.C.
§705. It will appear in the Office’s online catalog. If you do not provide
the information requested, registration may be refused or delayed,
and you may not be entitled to certain relief, remedies, and benefits

under the copyright law.

  
 

DO NOT WRITE ABOVE THIS LINE. IF YOU NEED

   

TITLE OF THIS WORK ¥

PREVIOUS OR ALTERNATIVE TITLES ¥

Thx BEC:
PUBLICATION AS A CONTRIBUTION
collective work in which the contribution appeared.

(MMi Cf,

 

 

 

If published ina periodical or serial give: Volume ¥

 

NAME OF AUTHOR ¥

a Robert roe Maren

MORE SPACE, USE SEPARATE CONTINUATION SHEET.

” Gamba Vv .

Filed 03/12/20 Page 11 of 13
Form TX

Fora Nondramatic Literary Work
UNITED STATES COPYRIGHT OFFICE

REGISTRATION NUMBER

TX TXU
EFFECTIVE DATE OF REGISTRATION

Day

Month Year

lhe. fe ace hook. 23 (orypany
Ove. Walk ARounol Lhe wiorlD

If this work was published asa contribution toa periodical, serial, or collection, give information about the
Title of Collective Work ¥ IN

suthor Hous -

Issue Date V On Pages ¥

DATES OF BIRTH AND DEATH
Year Born ¥ Year Died V

OS - 20 -/9<se

   

 

       

 

 

Was this contribution to the work a

 

AUTHOR’S NATIONALITY OR DOMICILE

 

 

WAS THIS AUTHOR'S eae TO
t

 

“work made for hire”? Name of Country THE WORK _ It the answer to either
es Citizen of tl LSA Anonymous? FlYes EXNo __ tf these questions is
R Ly ge “Yes,” see detailed
LI No Domiciled in _—. zs __ Pseudonymous? Ovyes No __ Instructions.

ATURE OF AUTHORSHIP Briefly describe nature of m terial created by this author in which copyright is claimed. V Ty @ * eof j h

2 ; a ye : / +
NOTE ol hz Fete. Look wig Comparty’ Coyp2 Might GU ee evel The TT]

‘ - . é 5
‘ ‘ DATES OF BIRTH AND DEATH

 

 

ME OF AUTHOR ¥

Robert hee Martin

the “author” of
a “work made
for hire” is

 

Year Born ¥

, Year Died V
OS - JO AGES

 

generally the

 

AUTHOR’S NATIONALITY OR DOMICILE

 

WAS THIS AUTHOR’S CONTRIBUTION TO

 

repli cit Was this contribution to the work a

lana on. “work made for hire”? Name of Country : THE WORK : , If the answer to either
ti Fi 28 Citizen of US Fe Anonymous? rics 9 of these questions is
inal jw OR an “Yes,” see detailed
work that was No Domiciled in oe ____ Pseudonymous? Oyes No instructions.

“made for hire"
check “Yes" in
the space
provided, give
the employer
(or other
person for

Gre the bee Kk , On d
NAME OF AUTHOR ¥

Rohe Lee Martin

 

NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright is claimed. ¥v 7) he TT cl - (
a + —_—

thing ho Gren +t

DATES OF BIRTH AND DEATH
Year Born ¥ Year Died V

05 —J20-lI95¢

 

whom the work

was prepared) Was this contribution to the work a

AUTHOR'S NATIONALITY OR DOMICILE

 

If the answer fo either

WAS THIS AUTHOR’S CO ia TO

 

 

death blank.

o Misc de “work made for hire”? Name of Country . THE WORK Sait
at part, an ae “i Lé Abeta | th tlons i
seat ied BR Citizen of ___ f Ss Ty Anonymous? (Ei ves gee loan oe is
id gel dates No Domiciled in _—_—__ ee Pseudonymous? C1 Yes No instructions.
o Ir an
% NATURE OF AUTHORSHIP | Briefly describe nature of material created by this author in which copyright js claimed. Vv CO. rv (7a wy } a S ,
: 13 (2s FN MV IZ "

           
 

  
 

 

YEAR IN WHICH CREATION OF THIS |
WORK WAS COMPLETED This Information Complete this information
a 7 iy must be given dig dota a
20 3 bt

_ Year inall cases.

 

 

the author given in space 2. ¥ Rob Crp Aer AA aS]
S295 Mi (las‘a Roao/

DATE AND NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK
Month __ "Lt

COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant is the same as

eS

 

Day _ Year _,

 

 
 

 

 

=>
See instructions ae oon oof Eu _______-__-_-
oa collating =} Z fo Prt MAL Ce eS Ss Lye. Sy IE Z = gS TWO DEPOSITS RECEIVED
TRANSFER If the claimant(s) named here in’space 4 is (are) different from the author(s) named in be
space 2, give a brief statement of how the claimant(s) obtained ownership of the copyright. ¥ ai FUNDS RECEIVED _ ——_—_———
a

Robart L2e AMeortin

    

a

MORE ON BACK F

ve

 

+ Complete all applicable 5)

+ See detailed instructions. + Sign the form at line 8.

  

paces (numbers 5-9) on the reverse side of this page.

 

   

DO NOT WRITE HER!

 

Page 1 of page
 
 

Case 5:18-cv-00073-DCB-MTP Document 14 _ Fil

 

 

 

EXAMINED BY a FORM TX.
CHECKED BY
FOR
| CORRESPONDENCE COPYRIGHT
Yes - OFFICE
USE
ONLY

 

NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

  
 
   

 

PREVIOUS REGISTRATION Hias registration for this work, or for an earlier yersion of this work, already been made in the Copyright Office?

@Yes ONo If your answer is “Yes,” why is another registration being sought? (Check appropriate box.) V
a. C0 This is the first published edition of a work previously registered in unpublished form.

p. Cl This is the first application submitted by this author as copyright claimant. |

c. Cl This is a changed version of the work, as shown by space 6 on this application,

If your answer is “Yes,” give: Previous Registration Number >

aor Year of Registration » 7) »7 WF *
NTT Ta eee OE

DERIVATIVE WORK OR COMPILATION —
Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. ¥ C ory P| a. Cer

Lngormahon Weeks THeMt4tY WDi'se very falking Prone
Thus Look Tahentity (Peop Le Cr ol Lah en ariel ths7 3s Tebeeg Com ee Sean commietnd

this space.

 
 

3 y o 9 a 29 ane a

 

Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. ¥

phone: COMpPuUter SMeard SrrEll Ate/ Sell. Gre tvlors Ac 'rlg T7e« fea rn

From 7% Paper CofP right, Tam JeLh You rn the bob kK a hoes
s if -

Ink Dart af fAz Mone from fre boo an 7 or Pe lesa.

DEPOSIT ACCOUNT IC the registration fee is to be charged to a deposit account established in the Copyright Office, give name and number of account.
Name ¥ “Account Number ¥ a

 
     

                 

 

 

CORRESPONDENCE Give name and address to which correspondence about this application should be sent. Name/Address/Apt/ City/State/Zip ¥ b
“Rob erd Lea Martin
39s NVicllarm Koad

lo O ( a vo 7 =O 6 Lg Fax seer i ae oye fill ee = fF 3 2OY5

Area code and daytime telephone number >

     
 

Email > t

 

. Ke bh: Q) + je €e MW Q r f i ry Chex only one > CQ) other copyright claimant

CD owner of exclusive right(s)

 

 

of the work identified in this application and that the statements made Ci authoriz
RE athe rized agent of
by mein this application are correct to the best of my knowledge. Name of author or other copyright claimant, or owner of exclusive right(s) A

‘Typed or printed name and date V If this application gives a date of publication in space 3, do not sign and submit it before that date.

_Robord= bee Marin. - matey OF = P= 2020

Handwritten signature ¥
. !

       

 

 

 

 

 

 

 

Name ¥
Certificate /\ /\ i ( * Complete all necessary spaces
wil be Kobort hee Martin nite
ma in Number/Street/Apt ¥ é e ol a eT Sa el Nel
1. Application f
ee s 9 9? Ss Al C ¢ { Qin \ Qa 2 Nontundabl ing, fee in chock oF money
: if ie er oO Copyrig 3

to this Pp City/State/Zip ¥ 3. De posit matertal
address: 4 ‘ A TO aren

fo lores | 4 7Q —< Copyright Office-1X

fs bere f Y i MM f 25, ots" py 37 oS 10} Independence Avenue SE

. | Washington, DC 20559

    

    

7 US.C. faoc(e): Any person who knowingly makes a false representation of a material fact ‘tho appl tion for copyright registration provided for by section 409, or in any written statement filed in cone:
with the application, shall be fined not more than $2,500. |
US Government Publishing Office’2018-403-756/80,023

Ene TY Full Reviewed 17/2012 Printed on recycled paper
Case 5:18-cv-00073-DCB-MTP Dotument 14 Filed 03/12/20 Page 13 of 13

STATE OF MISSISSIPPI
COUNTY OF AMITE

Personally appeared before me, the undersigned authority at

law in and for said county and|state, on this [lM aay of March,

2020, within my jurisdiction, the within named Robert Lee Martin,
who acknowledged that he executied the above and foregoing
document on the day and year therein mentione

Vw Pek Lec

NOTARY PUBLIC

 

My Commission Expires:

iS
10;

: MARY L- BLALOCK ;

’ % commission Expires.’
“SG Cai Dec. 21, 2020 .. we

Se, oy
Heaeeee®

na. d

 
